Title: To Benjamin Franklin from James Parker, 16 January 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New York, Jan. 16. 1767.
By this Packet I had not the Pleasure of one Line from you: I am sorry I am so displeasing to you:
As I never knew the Gentleman’s Name before, to whom I owe the Place in the Custom House, I could not return him Thanks by Name: therefore only did it to you. Will you be pleased to make my Humble Complements to him, and sincere Thanks for the Favour, which is all my Abilities will enable me to do, and that I will do my Endeavour not to disgrace your Recommendation, or his Kindness.
Inclosed I send my Papers, wish you would favour me to direct somebody to send me some good Paper, either Chronicle or Leidger, as you should think proper, and I must make them adequate Satisfaction.
As I have met with such Crosses, I think I must try to push once more into the World: and as I find no Work at Woodbridge, I am thinking to have my Son come here and work with me, that if it please God to take me off the Stage, he may have a Business to support him: I have not Ability to purchase a Stock, but it may come by Degrees: I sent to you to entreat two Founts of new Letter, and indeed a 3d is needful, to assist now: But I will do as well as I can. For Stationary also I sent; hope you will think favourable of it.
Every Thing else seems to be just as it was in my last; And as I have nothing further material, I have only to add, all our humble Salutations, from Your most obliged Servant
James Parker